Matter of Zalkind T. (Yeager) (2016 NY Slip Op 05245)





Matter of Zalkind T. (Yeager)


2016 NY Slip Op 05245


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Gische, Gesmer, JJ.


&em;

[*1]1646N In re adoption of Zalkind T., and Another, Matthew G. Yeager, Petitioner-Appellant.


Paskoff & Tamber, LLP, New York (Adam Paskoff of counsel), for appellant.

Order, Surrogate's Court, Bronx County (Nelida Malave-Gonzalez, S.), entered on or about September 18, 2014, which denied petitioner's petition for access to sealed adoption records, unanimously affirmed, without costs.
Although all of the parties to the adoption are deceased and notice of the petition was not sent to any known or unknown descendants, the Surrogate's Court properly denied the petition, since petitioner failed to show "good cause" for unsealing the adoption records (Domestic Relations Law § 114[2]; Matter of Linda F.M. , 52 NY2d 236, 240 [1981], appeal dismissed  454 US 806 [1981]).
We have considered petitioner's remaining contentions, including his argument that Domestic Relations Law § 114(2) should not apply to his petition, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK